              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT LEWIS,                    )
                                 )
         Plaintiff,              )
                                 )
    v.                           )         1:17CV987
                                 )
HOKE COUNTY, et al.,             )
                                 )
         Defendant(s).           )


                               ORDER

    On October 2, 2019, the United States Magistrate Judge’s

Memorandum Opinion and Recommendation was filed and notice was

served on the parties pursuant to 28 U.S.C. § 636. (Docs. 50,

51.) No objections were filed within the time limits prescribed

by Section 636.

    Therefore, the court need not make a de novo review and the

Magistrate Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that Defendants’ Motions to Set

Aside Entry of Default, (Docs. 36, 41), are GRANTED and that the

Entry of Default, (Doc. 29), is SET ASIDE.

    IT IS FURTHER ORDERED that Plaintiff’s Motion for Default

Judgment, (Doc. 32), DENIED.

    This the 25th day of October, 2019.



                               _______________________________________
                                   United States District Judge
